Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 1 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 2 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 3 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 4 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 5 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 6 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 7 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 8 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                           Document     Page 9 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 10 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 11 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 12 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 13 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 14 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 15 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 16 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 17 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 18 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 19 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 20 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 21 of 22
Case 18-30241   Doc 216   Filed 11/29/18 Entered 11/29/18 10:32:43   Desc Main
                          Document      Page 22 of 22
